Exhibit 10.6

 

Northrop Grumman Executive Health Plan Matrix

 

Plan Feature

--------------------------------------------------------------------------------

  

Benefit

--------------------------------------------------------------------------------

Eligibility    Employee + Spouse & Dependents Medical Plan    Premium PPO Plan
administered by Blue Cross Blue Shield of Illinois     Coverage    100%
coverage, for all eligible plan expenses     Annual Deductible    No annual
deductible     Co-payment/Co-insurance    No co-payment/No co-insurance
    Preventive Care Coverage    $500 annual maximum per covered individual
Prescription Drug Coverage    Covered under Medical Plan     Annual Deductible
   No annual deductible

    Coverage - retail

    30 - day supply

   100% coverage, when network pharmacy is utilized

    Coverage – mail order

    90 – day supply

   100% coverage, when network pharmacy is utilized Vision and Hearing Coverage
   $500 vision/ $500 per ear per plan year - per covered individual Acupuncture
and Acupressure    $1,300 acupuncture/$1,300 acupressure – per person, per plan
year Chiropractic Care    20 visits per benefit plan year Physical Therapy    50
visits per benefit plan year (in and out-of-network combined) Speech Therapy   
50 visits per benefit plan year (in and out-of-network combined) Occupational
Therapy    50 visits per benefit plan year (in and out-of-network combined)

Mental Health Coverage

    Pre-approval is required for both

    In-Network and Out-of-Network benefits

  

In-Network:

In-patient - 100% coverage – Annual benefit maximum: 60 days

Out-patient - 100% coverage – Annual benefit maximum: 60 visits

Out-of-Network

In-patient 100% coverage – Annual benefit maximum: 60 days

Out-patient. 100% coverage - Annual benefit maximum – 60 visits

    Mental Health Maximums    Combined Lifetime Limits - included in $2 million
per person Medical lifetime maximum Health Plan Lifetime Maximums   
$2,000,000.00 per covered individual, including mental health benefits Dental
Plan    Premium PPO Plan administered by Delta Dental     Annual maximum   
$4,000 per person – per benefit plan year     Coverage    100% coverage, for all
eligible plan expenses up to annual maximum     Annual Deductible    No annual
deductible     Co-payment/Co-insurance    No co-payment/No co-insurance Life
Insurance Coverage    Company-paid life insurance 3x Annual base salary up to a
maximum of $2 million Accidental Death & Dismemberment (AD&D) Coverage   
Company-paid accidental death & dismemberment insurance – 6 x Annual base salary
up to a maximum of $1 million Long-Term Disability (LTD)    Company-paid basic
LTD benefit of 75% of your monthly base salary, up to a maximum monthly benefit
of $25,000

 

Effective 9/1/2004